Citation Nr: 1440496	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO. 08-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety disorder and depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In that decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression.

The Veteran and his sister testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board remanded the issues on appeal for additional development in November 2013. As VA has obtained the relevant VA treatment records, made appropriate efforts to obtain the Veteran's Social Security Records and obtained an addendum medical opinion, the Board finds the directives having been substantially complied with, and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the Board has expanded the Veteran's claim into claims for service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD.

The Veteran submitted additional evidence in support of his claim at his June 2013 Travel Board hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The Veteran's claims file is entirely housed in Virtual VA and Veterans Benefits Management System (VBMS), the Department's electronic claims file systems.


FINDINGS OF FACT

1. A diagnosis of PTSD conforming to the DSM-IV has not been rendered at any time during the pendency of this claim.

2. An acquired psychiatric disorder other than PTSD, to include anxiety disorder and depression, was not shown in service or within the first post-service year, was not caused or aggravated by a service-connected disability, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service-connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).

2. The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and depression, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2005, prior to the initial unfavorable adjudication in February 2006. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, and the evidence the Veteran must provide.  Although the notice did not explain how disability ratings and effective dates are determined, the Board finds that there is no prejudice due to this error, as service connection has not been established, and there is no rating or effective date to set.  The Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. In response to an April 2014 VA records request, the Social Security Administration indicated in May 2014 that the medical records associated with the Veteran's disability benefits had been destroyed, thus indicating that further attempts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(2). In June 2014, VA provided notice to the Veteran of the identity of the records that could not be obtained, the efforts made to obtain the records, a description of further actions VA will take, and notice that the Veteran is ultimately responsible for submitted the records. 38 C.F.R. § 3.159(e). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in December 2005 and July 2011. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for the opinions. VA also obtained an addendum opinion in April 2014, which was based on a thorough review of the claims file and included a well-reasoned supporting rationale. Based on the foregoing, the Board finds the examination reports and medical opinion to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination and opinion, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for PTSD and for an acquired psychiatric disorder other than PTSD. The Board will first address the claim of service connection for PTSD, followed by the claim for service connection for a psychiatric disorder other than PTSD, to include anxiety disorder and depression.

A. PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).
As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV. The Veteran has stated that he has PTSD as a result of his service in Vietnam, and has described symptoms such as nightmares, anxiousness around people, depression, suicidal ideation, and difficulty maintaining or establishing relationships with people. Jandreau, 492 F.3d at 1377. The Veteran's sister testified to substantially the same symptomatology. While the Veteran and his sister are competent to relate these symptoms, they are not competent to diagnose the Veteran with PTSD as, due to the complex nature of PTSD and psychiatric disorders generally, such a diagnosis requires psychiatric or psychological training and expertise. Id. As there is no competent lay evidence of record, the issue of a current diagnosis must be decided based on the medical evidence of record.

Turning to the medical evidence, the Veteran was provided with two VA PTSD examinations. The December 2005 VA examiner noted that while the Veteran endorsed some PTSD symptomatology, the Veteran did not meet the criteria for a diagnosis of the disability. The examiner alternatively diagnosed the Veteran with anxiety disorder and adjustment disorder with depressed mood, which was attributed to the functional limitations resulting from his stroke.

During the July 2011 examination, the examiner indicated that the Veteran had diagnoses of major depressive disorder and PTSD by history. The examiner noted the Veteran was depressed due to his medical condition, has suicidal thoughts, and low self-esteem. However, the examiner noted that the Veteran did not endorse symptoms of PTSD and that based on the report of symptoms the Veteran only had a diagnosis of PTSD by history. Further, the examiner did not indicate that the Veteran met any of the criteria required for a diagnosis of PTSD, other than Criterion A and F.

VA obtained an addendum opinion in March 2014. There the opining physician indicated that the Veteran does not currently have PTSD based on the diagnostic criteria in the DSM-IV. In support of this opinion, the physician noted that the Veteran had only been diagnosed with PTSD by history during the July 2011 VA examination, and that the Veteran's treating psychiatrist had at no point described symptoms of PTSD. Further, the Veteran's treating psychiatrist had provided a diagnosis of depressive disorder, and not PTSD. In rendering this opinion, the examiner noted all of the pertinent medical records that were reviewed, including the VA treatment records that reflect an diagnosis of PTSD. As the opinion is clearly based on a thorough review of the record, took into account all competing diagnoses, and was well supported by a well-reasoned rationale, the Board finds that this opinion is entitled to significant probative weight as to the issue of nexus. Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

A significant number of VA treatment records have been associated with the claims file. First, to the extent that these records reflect that the Veteran reported he is followed for PTSD, they do not constitute a diagnosis thereof. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Further, many of the VA treatment records, particularly those from January 2011 to January 2014, are almost exclusively primary care physician or nurse notes, simply carrying forward the historically noted diagnosis. There is no explanation of the underpinnings of the diagnosis. In weighing the opinions of the staff physicians and nurses contained in the VA treatment records against the opinions of the VA psychiatrists contained in the December 2005, July 2011 and March 2014 opinions, the Board finds that the December 2005, July 2011 and March 2014 opinions carry greater probative weight based on the training, education, and experience of all three examiners in the fields of psychiatry and psychology. Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).

The Board does note that several VA treatment records do contain diagnoses of PTSD by VA mental health professionals, including in October 2008. However, the Board finds that these diagnoses are outweighed by the other medical evidence of record. All three VA examiners from December 2005, July 2011, and March 2014 found that the Veteran, based on his own recounting of his symptomatology, did not meet the criteria for a diagnosis of PTSD. Further, the March 2014 VA examiner rendered that opinion after having considered the fact that other VA mental health professionals had provided a diagnosis of PTSD at different times, as he noted the dates of the specific treatment records in his opinion. In addition, the Veteran's treating psychiatrist only diagnosed the Veteran with depressive disorder in records from June 2011 to April 2013, and at no point provided a diagnosis of PTSD. Finally, the VA treatment records are replete with competing diagnoses of depression, dysphoria, and depressive disorder, often listed side-by-side as an Axis I diagnosis with PTSD. While there is no question that the Veteran receives treatment for PTSD, the law requires that to provide VA compensation for that disability, the diagnosis must be made under certain circumstances and within specific medical parameters.  Here, based on the medical evidence of record, and in particular the March 2014 VA opinion, the Board finds that the preponderance of the evidence is against a finding of a current diagnosis of PTSD in accordance with the criteria found in the DSM-IV. 

As there is not a current sufficient diagnosis of PTSD per the regulation, the first element of service connection is not met and service connection is not warranted. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. An Acquired Psychiatric Disorder Other than PTSD

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and depressive disorder. Based on the evidence of record, service connection is not warranted on a direct or presumptive basis.

As stated above, the Board notes that the regulations concerning psychiatric disorders were changed during the course of the current appeal. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). However, as the Veteran's claim was pending before the Board prior to the effective date of the change, the new rule does not apply. Id. Therefore, the old regulations relying on diagnostic criteria found in the DSM-IV apply to the current claim.

As an initial matter, the Veteran is currently diagnosed with a depressive disorder. While the general term "psychoses" is recognized as a chronic disability for VA purposes, this term is specifically limited to a certain set of specific psychiatric disabilities or disorders. 38 C.F.R. § 3.384. As depressive disorder is not noted to be included under the term "psychoses" and is not otherwise listed as a recognized chronic disease, the Board finds that service connection based on the presumption in favor of chronic diseases and based on continuity of symptomatology are not applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.304, 3.307(a), 3.309(a), 3.384.

Turning to direct service connection, the Veteran has a current diagnosis of depressive disorder, and therefore the first element of service connection (a current disability) is met. Concerning the second element, the Veteran has indicated that his acquired psychiatric disorder is related to his active duty service, specifically when he was wounded while serving in Vietnam. The Veteran's DD-214 reflects service in Vietnam from January 1969 to May 1969, and the Veteran is already service-connected for residuals stemming from a shrapnel wound sustained in service. As such, the Board finds that an in-service event, injury, or disease has been shown. 38 U.S.C.A. § 1154(b). 

Regarding the third element, the Board finds that the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder is causally related to his active duty service. The Veteran and his sister have both testified that his acquired psychiatric disorder is related to service. While they are competent to relate lay observable symptoms, such as a depressed mood, since service, they are not competent to testify to the presence of a causal relationship as to do so requires expertise in the field of psychiatry or psychology. Jandreau, 492 F.3d at 1377. 

Further, to the extent the lay evidence indicates persistent symptoms since service, it is in conflict with the medical evidence of record and prior lay statements. The Veteran's April 1970 separation examination noted no psychiatric disabilities were present, and on the corresponding report of medical history, the Veteran affirmatively indicated no history of depression or anxiety. Additionally, during his July 2011 VA examination, the Veteran almost exclusively linked his feelings of depression and suicidal ideation to his post-stroke physical limitations, and not to his active duty service. The Board finds these internal inconsistencies to be significant in this case, specifically regarding persistence of symptomatology, and they are unlikely to be the product of mere differences in the retelling of the same story. As the Veteran has made significant inconsistent statements concerning the cause, onset and duration of his symptomatology, the Board finds that the Veteran's statements attributing his current psychiatric symptoms to service are not credible and are therefore of minimal probative weight.

Further weighing against the lay statement of record concerning persistent symptoms since service is the fact that the VA treatment records associated with the claims file are silent for complaints of depression prior to June 2000, as noted by the March 2014 VA physician. While such gaps in time without complaint or treatment are not dispositive of the issue of nexus, they can be weighed against lay statements of record. Maxson, 230 F.3d at 1333. Here, the 20 year gap between the Veteran's separation from service and the first notations of complaints of depression weigh heavily against the lay statements of record indicating that the Veteran has always had symptoms such as a depressed mood.

Turning to the medical evidence of record, the December 2005 VA examiner, after noting that the Veteran did not meet the criteria for a diagnosis of PTSD, alternatively diagnosed the Veteran with anxiety disorder and adjustment disorder with depressed mood, which the examiner attributed to the functional limitations resulting from his stroke. The July 2011 VA examiner noted that the Veteran repeatedly endorsed having a depressed mood and some suicidal ideation. However, the examiner also noted that the Veteran predominantly linked these feelings to his current health concerns, specifically his recent stroke and the physical problems it had caused. However, the July 2011 VA examiner did not provide an opinion as to whether the Veteran's depressive disorder was related to his military service. 

In the March 2014 addendum opinion, the VA physician opined that it was less likely as not that the Veteran's depressive disorder was incurred in or aggravated by his military service. This opinion was based on the fact that the Veteran's VA treatment records prior to his stroke consistently note that the Veteran was in treatment for alcohol dependence and also noted a history of dysphoria and hypomania in relation to alcohol use. In short, the examiner found that the Veteran's treatment records almost exclusively linked his depressive disorder to alcohol abuse, and not his active duty service. No other medical opinions concerning the issue of nexus are of record.

VA treatment records consistently note diagnoses of depressive disorder and depression. Specifically, the Veteran's treating psychiatrist from June 2011 to April 2013 refers to the Veteran's depression as post-stroke depressive disorder. Additionally, as noted in the March 2014 VA medical opinion, VA treatment records prior to the Veteran's stroke indicate that the Veteran's depressive disorder was linked to alcohol abuse, including records from February 2003. The Veteran's treatment records both pre- and post-stroke do not contain any statements or opinions attributing his current acquired psychiatric disorder to his active duty service. 

As there is no medical evidence indicating that the Veteran's acquired psychiatric disorder, to include anxiety disorder and depressive disorder, is related to his active duty service, and the medical opinions of record indicate that it is less likely than not related, the Board finds the preponderance of the medical evidence is against a finding of a nexus  between the Veteran's current disability and his active duty service. As the preponderance of the evidence is against a finding of a nexus, the third element has not been met and direct service connection is not warranted in this case. 38 C.F.R. § 3.303.
Finally, concerning secondary service connection, the March 2014 VA examiner noted that the Veteran's depression was linked to his alcohol dependence and his stroke. VA treatment records also reflect this sentiment. However, in order for secondary service connection for a depressive disorder to be warranted, there must first be a service-connected disability that either caused or aggravated the nonservice-connected disability. 38 C.F.R. § 3.310. Here, the Veteran's alcohol dependence and stroke are not service connected. Further, the Veteran's acquired psychiatric disorder has not been attributed to any other service-connected disability. Therefore, service connection for an acquired psychiatric disorder other than PTSD is not warranted on a secondary basis. Id.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and depression, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


